Filed 6/29/16 In re Jorge C. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JORGE C., a Person Coming Under
the Juvenile Court Law.
                                                                D069134
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J233579)

         v.

JORGE C.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.



         William G. Holzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Anthony

DaSilva, Deputy Attorneys General, for Plaintiff and Respondent.
       In July 2013, the district attorney filed a Welfare and Institutions Code section

6021 petition against Jorge C. (Minor) alleging drug-related offenses. Several weeks

later, the court dismissed the petition without prejudice. In 2014, the district attorney

filed a new petition against Minor for unrelated incidents of vandalism. The court

declared him a ward and placed him on probation. In 2015, the court found that Minor

satisfactorily completed the terms of probation for his vandalism offenses, sealed the

related records under former section 786,2 and terminated jurisdiction. The court denied

Minor's request to seal the records relating to his first, previously dismissed petition.

       On appeal, Minor argues that amended section 786, which became effective on

January 1, 2016, while his appeal was pending, should be retroactively applied to seal the

records pertaining to his prior dismissed petition. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

Petition No. 1: G4294

       In July 2013, the district attorney filed a section 602 petition (G4294) against

Minor, alleging several offenses relating to unlawful drug possession. At the time, Minor

was already under the juvenile court's dependency jurisdiction due to parental neglect.

The court dismissed his delinquency petition without prejudice several weeks after it was




1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2      Subsequent references to "former section 786" are to the version effective January
1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2, p. 2506.)
                                              2
filed, concluding that Minor's and society's interests were being served through

dependency jurisdiction.

Petition No. 2: G6704

       In May 2014, the district attorney filed a new petition (G6704) against Minor,

related to several instances of vandalism. Minor admitted to two counts of vandalism

(Pen. Code, § 594, subds. (a), (b)(1)), the court declared him a ward, and placed him on

probation.

       In July 2015, the court found that Minor satisfactorily complied with his terms of

probation, dismissed petition G6704, sealed Minor's records relating to his current

petition, and terminated jurisdiction.

Motion to Seal Prior Petition

       In September 2015, Minor moved to seal his prior petition (G4294) under former

section 786. The court denied the motion based on its reading of the statute, but stated

that if Minor made a proper motion to seal under section 781, the court would consider it.

Minor timely appealed the court's September 2015 order.

                                         DISCUSSION

       Minor contends that the records relating to his prior dismissed petition should be

sealed under amended section 786, which became effective on January 1, 2016, after the

court terminated its jurisdiction over him. (Stats. 2015, ch. 368, § 1.) He relies on the




                                             3
rule established by In re Estrada (1965) 63 Cal. 2d 740 (Estrada), to argue that amended

section 786 may be retroactively applied to his case.3 We disagree.

        We are guided by the well-established rule that a "new or amended statute applies

prospectively only, unless the Legislature clearly expresses an intent that it operate

retroactively." (People v. Ledesma (2006) 39 Cal. 4th 641, 664; see Evangelatos v.

Superior Court (1988) 44 Cal. 3d 1188, 1207 [" '[it] is an established canon of

interpretation that statutes are not to be given a retrospective operation unless it is clearly

made to appear that such was the legislative intent' "].)

        Furthermore, to ascertain the Legislature's intent, "[w]e must look to the statute's

words and give them their usual and ordinary meaning. [Citation.] The statute's plain

meaning controls the court's interpretation unless its words are ambiguous. If the plain

language of a statute is unambiguous, no court need, or should, go beyond that pure

expression of legislative intent." (Green v. State of California (2007) 42 Cal. 4th 254,

260.)

        Applying the above principles, amended section 786 does not operate

retroactively. The amended statute contains a similar requirement as its former version

for sealing records pertaining to a pending petition if the minor satisfactorily completes




3     Minor does not argue that the juvenile court erred under former section 786,
apparently conceding the court's order was correct based on the law in effect at the time.
Thus, we do not address the issue of whether the court erred under former section 786.

                                               4
probation.4 However, the Legislature added a number of new subdivisions, including

subdivision (e)(1), which states in part that "[t]he court may, in making its order to seal

the record and dismiss the instant petition pursuant to this section, include an order to seal

a record relating to, or to dismiss, any prior petition or petitions that have been filed or

sustained . . . ." (§ 786, subd. (e)(1), italics added.) There is no legislative indication in

the language of amended section 786 that it should be applied in lieu of the relevant law

in effect at the time of the court's sealing order, former section 786.

       Minor's reliance on the Estrada rule is misplaced. Estrada teaches that "[w]hen

the Legislature amends a statute so as to lessen the punishment it has obviously expressly

determined that its former penalty was too severe and that a lighter punishment is proper

as punishment for the commission of the prohibited act. It is an inevitable inference that

the Legislature must have intended that the new statute imposing the new lighter penalty

now deemed to be sufficient should apply to every case to which it constitutionally could

apply. . . . This intent seems obvious, because to hold otherwise would be to conclude

that the Legislature was motivated by a desire for vengeance, a conclusion not permitted

in view of modern theories of penology." (Estrada, supra, 63 Cal.2d at p. 745, italics

added.)

       In People v. Brown (2012) 54 Cal. 4th 314, our Supreme Court affirmed that the

Estrada rule applies only when a legislative act "mitigate[s] the punishment for a


4      Amended section 786 provides in pertinent part: "If the minor satisfactorily
completes . . . a term of probation for any offense, the court shall order the petition
dismissed. The court shall order sealed all records pertaining to that dismissed petition in
the custody of the juvenile court . . . ." (§ 786, subd. (a).)
                                               5
particular criminal offense" based on the inferred legislative intent to impose a lighter

penalty. (Id. at pp. 324-325.) Estrada "supports an important, contextually specific

qualification to the ordinary presumption that statutes operate prospectively . . . ."

(Brown, at p. 323, italics added.) As a result, the challenged statute that recalculated

custodial conduct credits to the defendant's benefit could not be retroactively applied

because the statute did not alter the penalty for any crime, even if its effect would be to

reduce a punishment. (Id. at p. 325.) The Court discussed that the statute addresses

future conduct by providing increased incentives for good behavior. (Ibid.)

       Here, amended section 786 does not impose a punishment or penalty for any

offense; it addresses circumstances that require and permit a court to seal juvenile

records. Contrary to Minor's position, the statute is not punitive in nature. (See § 202,

subd. (e) [listing punishments for delinquent minors].) Accordingly, it does not lend

itself to the inference discussed in Estrada of legislative intent to impose a new, reduced

penalty to nonfinal cases. Amended section 786 operates prospectively, providing an

incentive for minors to satisfactorily complete probation for offenses alleged in pending

(i.e., "instant") petitions. (§ 786, subd. (e)(1).)

       Minor is not without a remedy. As the juvenile court advised him, Minor may

petition the court to seal his juvenile records under section 781. (§ 781; California Rules

of Court, rule 5.830.)




                                                6
                                   DISPOSITION

      The order denying Minor's motion to seal G4294 is affirmed.




                                                                HALLER, Acting P. J.

WE CONCUR:


McDONALD, J.


IRION, J.




                                          7